MINERALS LEASE AND AGREEMENT THIS MINERALS LEASE AND AGREEMENT (“Agreement”) is dated and effective this 18th day of May, 2010 (“Effective Date”), by and between MinQuest, Inc., a Nevada S corporation (“Lessor”), and Tundra Gold Corp., a Nevada C corporation (“Lessee”). RECITALS A.Lessor owns unpatented mining claims that comprise the property described in Schedule A, collectively referred to herein as the “Property.” B.Lessor desires to lease to Lessee, and Lessee desires to lease from Lessor, the right to conduct mineral exploration activities on and in the Property with the subsequent right to participate in the development of minerals from the Property subject to the terms and conditions of this Agreement. THEREFORE, for good and valuable consideration, the receipt of which is hereby acknowledged, Lessor and Lessee agree as follows: AGREEMENT 1.Grant. (a)Lessor leases exclusively to Lessee, for a period of twenty (20) years with the right to renew, the right to prospect, explore and mine for Minerals, including the right to develop, mine, process, mill, prepare for market, store, market, sell, and dispose of Minerals, any easement rights across the property, and the right to erect, construct, maintain or operate buildings, structures, waste storage, ore impoundments or facilities on or in on and beneath the Property, and to use, occupy, excavate and disturb so much of the surface and subsurface of the Property as is reasonably necessary and convenient in exploring for and mining such Minerals, subject to the terms of this Agreement. 2.Term (a)The term of this agreement shall commence on the effective date set forth above and shall continue for a term of twenty (20) years with the right to renew unless sooner terminated, forfeited or surrendered as provided in section 9 below. 3.Lease The Lessor hereby grants to the Lessee the sole and exclusive right to lease (“Lease”) the Property under the terms as follows: 1 (a) At signing, the Lessee paying the sum of $5,000 USD to the Lessor by way of cash and reimburse all holding costs and expenses of location of mining claims, such expenses to be identified in Schedule “C”; (b) Annually, on or before May 15 of each year of the Lease: (i) The Lessee paying $5,000 USD to the Lessor; (ii) Following which the Lessee shall have the right to enter into an additional 10 year contract with the Lessor.The renewal of the contract will be based on payments and expenditures identified in 3(a) and will be adjusted for inflation from year 2020 onward in accordance with change in the BLS index for industrial Commodities (Producer Price Index).The base index will be the index for the month that is three months prior to the effective date of the lease. All of the above Payments to Lessor are considered advance minimum royalty payments and will be an offset to production royalty due until the total amount paid to Lessor has been recouped.This Lease does not have minimum annual exploration expenditure requirements.However, any exploration programs undertaken by the Lessee during the Lease shall carryforward and be credited against any future property option agreement should such a property option agreement be executed between the Lessor and Lessee. (c) The doing of any act or the incurrence of any cash payments by the Lessee shall not obligate the Lessee to do any further acts or make any further payments with the exception of fees and expenses to keep said property in good standing as per paragraph 7. (d)For purposes of this Agreement, “Minerals” shall mean any and all metals, materials, minerals and mineral rights of whatever kind and nature, which are included in the Property.A 3% NSR royalty includes all Mineral production from the Property. For definition purposes, the NSR royalty includes any benefit derived from the sale of or beneficial use of material from the property and is further defined in Schedule B. 4.Representations and Warranties. (a)Lessor represents and warrants that it has not encumbered, mortgaged or conveyed its interest in the Property, including but not limited to conveying any royalty interest therein; and it has no knowledge of any pending litigation or other claims challenging its rights and title to the Property. 2 (b)Lessee represents and warrants to Lessor that it is in good standing under the laws of the jurisdiction in which it is incorporated, and that it has all the requisite power, right and authority to enter into this Agreement, to perform its obligations under this Agreement, and to commit to this Agreement.The execution and delivery of this Agreement and the consummation of the obligations, indemnities and payments provided herein have been duly and validly authorized by all necessary corporate or company action on the part of each party. 5.Area of Interest.For purposes of this Agreement, the Area of Interest is defined as the property description as defined in Schedule A plus one claim. 6.Construction and Mining Activities.Subject to the terms of this section 6, ifLessee determines that it desires to commence mine construction activities for the production of Minerals from any part of the Property, building of access roads to other portions of the property or adjacent properties, storage of waste materials, tailings or ore products upon the property or otherwise cause devaluation to the property, Lessee shall use industry standard industry practices to ensure that any area contemplated for construction of processing facilities or storage of waste upon the Property has been substantially tested to determine the lack of ore or sub-ore grade material, and will be required to secure all permits, obtain insurance and provide adequate bond with appropriate government agencies to cover any and all reclamation costs before commencement of any of the aforementioned construction activities. 7.Property Maintenance. (a)Subject to the additional requirements under Section 11 below, for so long as this Agreement is in effect, Lessee shall make such payments as are necessary to keep the Lessor’s Property in good standing, including, but not limited to payment of any government filings, fees or taxes relating to Lessee’s operations on the Property, and satisfying any federal and state filing and bonding requirements for maintaining the Property in good standing. (b)Upon making any payment or filing to maintain the Property, Lessee shall promptly deliver to Lessor a copy of the documents that were filed and written evidence of any payment that was made.Lessee shall satisfy all county, state and federal requirements to maintain the Lessor Property in good standing and deliver to Lessor written documentation of such satisfaction at least 30days prior to the legal deadline (whether required by statute, regulation, contract or otherwise) for satisfying such requirement.If Lessor has not received the documentation required under this Section 9(c) within the prescribed time, Lessor may, but has no obligation to, satisfy such requirement(s), and Lessee shall promptly reimburse Lessor for the amount of any payment made by Lessor, and any related costs, plus twenty (20%) of the amount of those payments and costs.Lessor’s rights under this Section 9(c) shall not affect Lessor’s right to any other remedy for Lessee’s failure to maintain the Lessor Property in accordance with this Agreement. 3 8.Reporting.Lessee shall provide to Lessor annual reports of all activities and operations conducted on or in connection within the Lessor Property Area of Interest pursuant to this Agreement, together with copies of all factual data generated as a result of those activities or operations.Those reports shall be provided to Lessor by August 1 of each calendar year.Each annual report shall include details of:(i) the preceding year’s activities, operations and expenditures with respect to the Lessor Property Area of Interest; (ii) exploration and ore reserve data for the previous year; and (iii) a summary of anticipated activities for the upcoming year.The annual report required to be delivered by August 1 of each year shall be accompanied by digital factual data generated during the previous calendar year, to the extent the data exists in such format.Reports due pursuant to this Section 8 shall be sent to: MinQuest,
